Citation Nr: 1612168	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  05-34 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for lung disability claimed as asbestosis and silicosis.

2.  Entitlement to service connection for Ménière's disease.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from June 1962 to October 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  During the pendency of this claim, jurisdiction of the Veteran's claims file has been transferred to the Louisville, Kentucky, RO.  

In October 2005, the Veteran perfected an appeal of a November 2004 rating decision of the Montgomery, Alabama, RO.  That decision denied entitlement to service connection for asbestosis and silicosis, among other claims.  Although more than 10 years have elapsed, this claim remains on appeal.  In May 2009, the Board denied the Veteran's claim for service connection for a lung disability, claimed as due to exposure to asbestos, or claimed as silicosis.  The Veteran appealed the May 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2010, the Board remanded those claims.  In April 2014, the RO recertified the claims of entitlement to service connection for lung disability, claimed as silicosis or asbestosis to the Board.
 
In February 2010, the Montgomery, Alabama, RO also denied a claim of entitlement to service connection for Ménière's disease.  The Veteran perfected appeal of this claim in an August 2012 letter from his attorney.  

In a November 2014 decision, the Board recharacterized the issues as set forth on the title page of this decision and Remanded the issues, which now return to the Board on appeal.

The Veteran, through his attorney, requested a 90-day extension of time to submit evidence regarding the claims addressed in this decision.  The motion for extension was granted in November 2015.  The 90-day extension of time has expired, and appellate review may proceed.

During the pendency of the issues listed on the title page of this decision, the Veteran sought service connection for color blindness and for atrial fibrillation, as due to contaminated water at Camp Lejeune.  In a February 2014 communication, the Veteran indicated that service connection for color blindness should be adjudicated on a direct basis, as it was factually incurred in service.  In a second February 2014 communication, the Veteran recharacterized his claim for service connection for atrial fibrillation as a symptom of neurobehavioral effects of contaminated water at Camp Lejeune.  In February 2016, jurisdiction of the claims file was transferred to the Louisville, Kentucky, RO for further adjudication of the claim that the Veteran has neurobehavioral effects of exposure to contaminated water, including atrial fibrillation.  

The claim for service connection for color blindness as incurred directly in service, and the recharacterized claim for service connection for neurobehavioral effects of exposure to contaminated water at Camp Lejeune have not yet been adjudicated.  The Board does not currently have appellate jurisdiction over either claim, despite the fact that the Veteran's recharacterizations of the issues were submitted on VA forms generally used to perfect appeals.   

During the pendency of the issues listed on the title page of this decision, the Veteran disagreed with the September 2015 denial of service connection for erectile dysfunction, and disagreed with the evaluations assigned for tinnitus, anxiety and depressed mood, and bilateral sensorineural hearing loss.  In October 2015, the Veteran requested that the September 2015 decision be reviewed by a Decision Review Officer.  These claims are not before the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran does not currently manifest asbestosis or silicosis.

2.  Meniere's disease did not originate in service or until years thereafter, is not otherwise etiologically related to service including through exposure to contaminated water at Camp Lejeune, and was not caused or aggravated by service-connected disability.

CONCLUSIONS OF LAW

1.  The criteria for service connection for asbestosis or silicosis are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2015).

2.  The criteria for service connection for Ménière's disease are not met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is in effect for an acquired psychiatric disability, hearing loss, and tinnitus.  He contends that he is entitled to service connection for additional disabilities.  

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310.   

Service connection is also authorized where a pre-existing disability is permanently increased (i.e., aggravated) during service.  38 C.F.R. § 3.306.  In addition, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310(b).

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307), and the Veteran presently has the same condition.  

When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, service connection based on a showing of chronicity and continuity is only available for disabilities that are listed as chronic in 38 C.F.R. § 3.309(a).  Id.  However, asbestosis, silicosis, and Ménière's disease are not listed among the identified chronic diseases for which service connection may be presumed.

The Board notes that currently, there are no laws or regulations providing for a presumption of service connection for compensation purposes with respect to contaminated water at Camp Lejeune.  Although VA's Secretary recently indicated an intention to recognize certain disorders as subject to presumptive service connection on the basis of exposure to such contaminated water, neither of the claimed disorders at issue are on that list of disorders.

In order for a claim to be granted, there must be competent evidence of current disability (established by medical diagnosis or lay evidence); of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and of a nexus between the in-service injury or disease and the current disability (established by medical evidence).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A Veteran is competent to testify as to a condition within his or her knowledge and personal observation.   See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible").  

A lay person is competent to report a subjective symptom such as dizziness, or vertigo.  A lay person is not, however, competent to identify a specific medical diagnosis as the cause of the reported symptom, except in such instances where the diagnosis may be made based on lay observation of a disease with "unique and readily identifiable features."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder).  In each case, the Board must apply a two-step analysis, and first determine whether the claimed disorder is the type of injury or disease for which lay evidence is competent evidence.  

Facts

The Veteran's service treatment records (STRs) disclose that his tonsils were enucleated prior to his service.  No lung, ear, or balance disability was noted on service entrance examination in 1962.  The STRs disclose no notation that a lung, ear, or balance disability was treated during service.  The August 1966 separation examination discloses that no lung, ear, or balance disability was noted or reported. 

In September 2001, Dr. DG stated that radiologic examination of the Veteran's chest disclosed rounded opacities consistent in location and type with silicosis and bilateral interstitial change is consistent with asbestosis.

VA outpatient treatment records dated in October 2003 reflect that the Veteran reported a "long history" of hearing loss and tinnitus and more recent onset of vertigo, and severe, debilitating vertigo of increasing intensity over the past six months.  He also requested follow-up of a chest x-ray that disclosed asbestosis.  

Records obtained from the Social Security administration (SSA) reflect that the Veteran worked full-time as an industrial electrician in a paper mill until January 2001, even though Ménière's disease was first diagnosed in 1998.  This employment involved working on high-voltage energize circuits and climbing ladders and catwalks, but the Veteran was no longer able to work after Meniere's symptoms became severe and frequent.  That employment also involved exposure to asbestos and to dust. 

The Veteran's 2004 application for benefits administered by SSA reflects that he did not report any lung disability.  VA outpatient treatment records dated from 2003 to December 2015 reflect complaints of dyspnea, but providers noted that there were no findings of interstitial lung disease, no consolidations or effusions, and no calcified pleural plaques. 

High-resolution computed tomography (CT) examination of the chest conducted in 2009 disclosed that there was a small right pleural-based nodule, but no findings of interstitial lung disease.  June 2012 CT of the chest disclosed a "normal chest" with no evidence of malignancy.  December 2012 scan of the chest disclosed no effusion, consolidation, calcification, or fibrosis.  A December 2012 fluoroscopy-guided Sniff test disclosed an elevated hemidiaphragm, but no other abnormality.

On VA examinations and records reviews conducted in July 2011, November 2011, December 2014, and August 2015, the examiners and reviewers concluded that the Veteran's Meniere's disease was not due to ototoxicity due to chemical exposure, not a result of ear infections in service, and concluded that the Veteran's Meniere's disease was unrelated to the Veteran's service or any service-connected disability, including hearing loss and tinnitus.  The reviewers discussed the rationale for this conclusion at some length.

1.  Claim for service connection for lung disability

The STRs include no evidence that the Veteran complained of a lung disease or difficulty breathing, and the evidence establishes that the Veteran's lungs were described as normal at service discharge.  The evidence further reflects that the Veteran thereafter worked in a paper mill as an industrial engineer for many years (more than 30) prior to his retirement in 2001.  The Veteran asserts that he was exposed to asbestos and did sand-blasting in service; the record establishes that the Veteran worked with electrical and industrial components in a paper mill and was exposed to fibers and dirt.  

The medical evidence reflects that several private providers have concluded, based on the Veteran's history of exposure to asbestos and dust, that he has asbestosis and COPD.  See April 2015 private treatment note from D.A.S., M.D.  However, as the VA examiner who provided January 2015 VA examination noted, those diagnoses were made based on chest x-rays and breathing tests (pulmonary function testing).

The examiner who conducted the January 2015 VA examination concluded that multiple CT scans of the Veteran's chest showed no objective findings consistent with either asbestosis or silicosis.  The examiner noted that the most recent examination found no pleural plaques.  The examiner concluded that the Veteran may have been exposed to asbestos and to silicates, but there was no evidence that such exposures had led to a disease process.  The examiner noted that the Veteran did have complaints of dyspnea and a productive cough, without a definitive diagnosis, but a restrictive condition.  The examiner concluded that the current lung symptoms were unrelated to any exposure during the Veteran's service, including contaminated water.

The favorable evidence includes the medical statements which provide a diagnosis of asbestos or silicosis, without explanation of objective findings, and the Veteran's lay assertions that he has asbestosis and silicosis.  The Board notes, however, that the Veteran did not report asbestosis and silicosis, or other lung disability, in his application for benefits from SSA.  

The unfavorable objective evidence, that is, the diagnostic examination results which show that the Veteran has no abnormality or disease due to asbestos or silicates, is the most accurate and credible medical evidence of record.  The Veteran's failure to allege asbestosis and silicosis in his SSA disability evaluation is also significant.  In the absence of asbestosis or silicosis, or other lung disability which is linked to the Veteran's service, the claim for service connection for a lung disability clamed as asbestosis or silicosis cannot be granted.    

2.  Claim for service connection for Meniere's disease

The Veteran's service medical records disclose no diagnosis or treatment of an ear disease or injury or complaints or diagnosis of dizziness or falls.  No post-service evidence of such complaints is referenced or noted prior to 1998, some 30 years after the Veteran's 1966 service separation.  

No provider or examiner has opined that the Veteran's Meniere's disease is linked to the Veteran's service or any incident thereof.  The Veteran is competent to state that he experiences vertigo, loss of balance, dizziness, and similar symptoms.  However, his competence to report symptoms does not include competence to provide a persuasive opinion as to the cause of Meniere's disease, as the etiology and cause of synotus of Meniere's disease are not observable.  

The clinician who provided a December 2014 VA opinion stated that there is no known cause for Meniere's disease.  The examiner opined that the contaminants in the water while the Veteran was at Camp Lejeune (prior to the Veteran's 1966 service separation) "played no role" in the onset of Meniere's disease in 1998.  

The examiner explained that, assuming the accuracy of the Veteran's statements that he had in-service ear infections and incurred tinnitus in service, those incidents of the Veteran service were "not at all likely" to have resulted in the Veteran's eventual development of Meniere's disease.  The examiner explained that tinnitus can be caused by other diagnosed medical conditions, as a resultant disability, but is not generally considered to cause any other diagnostic entity, such as Meniere's, other than such mental effects as anxiety.  

The examiner also noted that Meniere's disease may cause hearing loss, but Meniere's is not caused by hearing loss or noise exposure.  The examiner noted that service connection was not in effect for hearing loss, but the examiner did not base his conclusion on that fact.  Thus, the examiner's conclusion that hearing loss and tinnitus did not cause the Veteran's Meniere's disease remains valid even though service connection for hearing loss has now been granted.  

In summary, the December 2014 medical opinion is entirely unfavorable to the Veteran's claim that his current Meniere's disease may have been caused by in-service exposure to contaminated water or hazardous noise or may be secondary to service-connected hearing loss or tinnitus.  The December 2014 medical opinion is quite persuasive, as it sets forth the current medical knowledge about the etiology of Meniere's disease and explains how the examiner concluded that it was "not at all likely" that any fact or circumstance of the Veteran's service resulted in the Veteran's eventual development of Meniere's disease some 30 years after his service discharge.  

The favorable evidence, even with consideration of the Veteran's lay assertions, is not in equipoise with the unfavorable evidence.  The criteria for service connection for Meniere's disease are not met, and the claim must be denied. 

Duty to assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was initially provided by letter dated in May 2004 and in March 2006.  The Veteran provided written acknowledgment that he received the March 2006 letter.  The Veteran was represented by an attorney for a significant portion of this appeal, including in his appeal to the Court and since that time.  The Veteran and his attorney have not identified any notice deficiency.  No defect in notice is apparent from the record.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records were obtained.  Private clinical records identified by the Veteran were obtained.  Lengthy VA treatment records are associated with the claims file.  SSA records are associated with the file.  The electronic record includes more than 550 documents.  

The Veteran and his attorney have not identified any additional documents which should be obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of this appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

The appeal for service connection for a lung disability claimed as asbestosis or silicosis is denied.

The appeal for service connection for Meniere's disease is denied.




______________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


